DETAILED ACTION
Claims 1-20 are pending. Independent claims 1, 10, and 19 are amended.
Claims 1-20 are rejected.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.
 
Statutory Review under 35 USC § 101
Claims 1-9 are directed toward a system and have been reviewed.
Claims 1-9 appear to remain statutory, as the system includes hardware (at least one data processor) as disclosed in ¶ 0068 of the applicant’s specification referring to physical processor cores.
Further, claims 1-9 perform the method of claims 10-18, which are shown below to be determined to be directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claims 10-18 are directed towards a method and have been reviewed.

Claims 19-20 are directed toward an article of manufacture and have been reviewed.
Claims 19-20 appear to remain statutory, as the article of manufacture excludes transitory signals (claim says non-transitory).
Further, claims 19-20 perform the method of claims 10-11, which are shown above to be determined to be directed to significantly more than an abstract idea based on currently known judicial exceptions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Barsness et al., U.S. Patent Application Publication No. 2007/0299814 (hereinafter Barsness) in view of Amiri et al., U.S. Patent Application Publication No. 2004/0133538 (hereinafter Amiri) in further view of Roytman et al., U.S. Patent Application Publication No. 2016/0110422 (hereinafter Roytman) in further view of Zellner et al., U.S. Patent Application Publication No. 2009/0047937 (hereinafter Zellner).




claim 1, Barsness teaches:
A system comprising: at least one data processor; and at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising: (Barsness ¶ 0016: a computing device having a processor and a memory containing a program for optimizing the execution of a database query, which, when executed, performs an operation)
…a query requiring access to data stored in a table … the query comprising: an identifier associated with a row of the table and a reference to a column of the table; (Barsness FIGs. 3, ¶ 0040-0041; ¶ 0040: a SELECT clause 202 lists a set of one or more <columns> from which data records should be returned in response to a database query ['columns' teaches a reference to columns]; The WHERE clause 206 is used to specify one or more <conditions> used to determine which rows to be returned in response to a given query ['conditions' teach an identifier *associated with* a row of the table, see especially WHERE PART_ID=5???])
preparing, by the query handler, a table object to enable access to the data stored in the row and the column of the table, (Barsness FIG. 4, ¶ 0043 teaches preparing a table object: determine a database locking strategy; ¶ 0044 teaches enabling access to data: After selecting a locking strategy, at step 415, the query engine 132 executes the query and returns query results to the requesting application. This includes creating and enforcing locks to rows, pages and/or tables, according to the locking strategy selected at step 410; here, Barsness in conjunction with the SQL queries of ¶ 0040 thus teaches data stored in a row and column of a table)
the preparing comprising: locating, by the query handler, the row associated with the identifier; and (Barsness FIG. 4, ¶ 0044: creating and enforcing locks to rows, pages and/or tables, according to the locking strategy selected at step 410 [the locking strategy is shown to be based on the received query in ¶ 0042-0043, shown in ¶ 0040-0041 to include an identifier associated with a row]; FIG. 5, ¶ 0053: the method 500 proceeds to step 530 where the query optimizer 134 sets the query to be executed using row level locking 530)
acquiring locks, by the query handler, for the data stored in the located row and the column in the row; and (Barsness FIG. 4, ¶ 0044 teaches locks for data stored in a row: creating and enforcing locks to rows, pages and/or tables, according to the locking strategy selected at step 410; see also FIG. 5, ¶ 0053: the method 500 proceeds to step 530 where the query optimizer 134 sets the query to be executed using row level locking 530; see all this in conjunction with ¶ 0040: a set of one or more <columns> from which data records should be returned in response to a database query [the locking of Barsness thus fulfills the claims / fulfills acquiring locks for data, data that is stored in a row; data that is stored in the column within said row])
executing, by the query handler, the query upon preparing the table object. (Barsness FIG. 4, ¶ 0044: After selecting a locking strategy, at step 415, the query engine 132 executes the query and returns query results to the requesting application; FIG. 5, ¶ 0053 also teaches executing a query: In either case (row level or page level locking) [shows preparing a table object] statistics regarding query execution may be recorded for the query when it is executed)
Barsness does not expressly disclose:
determining, by a query handler separate from an execution engine configured to execute a query requiring access to data stored in a table, whether to intercept the query to execute the query,
wherein the determining comprises detecting the query includes a query identifier indicating that the query handler should intercept the query;
intercepting, by the query handler and based on the determining, the query, the intercepting causing the query handler to take over, from the execution engine, table opening and execution of the query;
the preparing forming at least a part of the table opening,
However, Amiri teaches:
determining, by a query handler separate from an execution engine configured to execute a query requiring access to data stored in a table, … to intercept the query… (Amiri FIG. 1, ¶ 0038: The network 100 includes two edge servers 109 and 110 connected to client machines performing web requests, and also connected to an origin server 108 where a main database and web site are hosted; Amiri teaches query handling in this passage: Requests for dynamic content are received by the edge server and handled by application components hosted inside the edge application server 105. These components issue database queries, which are intercepted by the edge data cache 104 and handled from the local database)
…
intercepting, by the query handler and based on the determining, the query, the intercepting causing the query handler to take over, from the execution engine, table opening and execution of the query; (Amiri FIG. 1, ¶ 0038 teaches an edge data cache 104 intercepting a query but the execution of the query being handled/performed elsewhere: Requests for dynamic content are received by the edge server and handled by application components hosted inside the edge application server 105. These components issue database queries, which are intercepted by the edge data cache 104 and handled from the local database, if possible. If the query can not be handled by the local database, the edge data cache 104 forwards the request to the origin database 101 and retrieves the results from there)
Amiri also teaches the required “preparing” element as seen in its teaching of the following limitation:
preparing… a table object to enable access to the data stored in the row and the column of the table, the preparing forming at least a part of the table opening, (Amiri ¶ 0045: The cache repository 208 stores results. The results of the query, on a cache miss, are stored in a local database table as determined by the cache evaluator; see also Amiri FIG. 4, ¶ 0052-0053 discussing including columns in a select list and inserting rows into the cache; see Amiri teaching the claimed prepared table object through FIGs. 5-6, ¶ 0065-0067: The cache table structure 600 shows a particular example of two queries over the same data table, here called "employee", and shows how their results data structures 601, 602 are stored in the same local table 603 in the edge database cache)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the query engine execution and the query optimizer locking strategy determination and escalation shown in Barsness with the query propagation and the shared cache table construction of Amiri.
In addition, both of the references (Barsness and Amiri) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as optimizing query execution.
Motivation to do so would be to fortify the teachings of Barsness involving retrieving queries and performing an initial optimization process based on prior query execution with the teachings of Amiri regarding dynamically caching results of previous queries in order to more optimally satisfy new database queries. Motivation to do so would also be to implement a cache that can be adapted according to changes in the workload or to changes in the availability of resources on the machine where the cache reside and to implement a cache that can be efficient in storage overhead and in consistency maintenance as seen in Amiri (¶ 0008-0009).
Barsness in view of Amiri does not expressly disclose the bolded limitations shown below:
determining … whether to intercept the query to execute the query,
Barsness in view of Amiri further does not expressly disclose:
wherein the determining comprises detecting the query includes a query identifier indicating that the query handler should intercept the query;
However, Roytman teaches a portion of this by teaching the following:
determining … whether to intercept the query to execute the query, (Roytman FIG. 1, ¶ 0063-0064: The routing module 104 routes user queries either to live agent engines 112, associated with live agents, or to virtual assistant engines 114; this routing is for example based at least on the content of the user queries; ¶ 0071-0073 describe how routing can be considered an interception: After a query has been routed to a live agent engine 112 or to a virtual assistant engine 114, the routing module 104 may continue to intercept the interactions between the user the agent/virtual assistant; see also ¶ 0099: the number N of messages between a user and a virtual assistant before a live agent is invited to take over the query resolution [shows execution] is for example dependent on the user satisfaction threshold defined by the system)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the query engine execution shown in Barsness as modified with the query routing, interception, and resolution takeover shown in Roytman.
In addition, both of the references (Barsness as modified and Roytman) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as query execution management.
Motivation to do so would be to fortify the teachings of Barsness as modified involving retrieving queries with the teachings of Roytman regarding routing and intercepting queries based on a variety of factors, parameters, and thresholds. Motivation to do so would also be to address a high number of concurrent user queries as seen in Roytman (¶ 0004-0006).
Barsness in view of Amiri and Roytman does not expressly disclose:
wherein the determining comprises detecting the query includes a query identifier indicating that the query handler should intercept the query;
However, Zellner teaches this by teaching the following:
wherein the determining comprises detecting the query includes a query identifier indicating that the query handler should intercept the query; (Zellner FIGs. 2b-2c, ¶ 0047: In step 286a, as mobile gateway 270 forwards the query to web site 204, privacy agent 272 intercepts the message because it is marked anonymous; see this in light of ¶ 0044 relevant to the claimed 'query identifier': the user wants to block his identity. Therefore, in step 282, wireless device 200 marks the location preference anonymous)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the query engine execution shown in Barsness as modified with the query replacement and recording shown in Zellner.
In addition, both of the references (Barsness as modified and Zellner) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as query execution management.
Motivation to do so would be to fortify the teachings of Barsness as modified involving retrieving queries and performing an initial optimization process based on prior query execution with the teachings of Zellner regarding selectively modifying incoming query-related information and recording query-related associations. Motivation to do so would also be to allow content request and retrieval while protecting user privacy as seen in Zellner (¶ 0008).


Regarding claim 3, Barsness in view of Amiri and Roytman and Zellner teaches all the features with respect to claim 1 above including:
wherein the row associated with the identifier is located in a first fragment of the table. (Barsness FIG. 5, ¶ 0046: At step 505, the query optimizer 134 may determine whether a query will return a large number of rows from any single table referenced in the query; virtually all rows from the EMPLOYEE table are likely to be both evaluated and returned)

Regarding claim 4, Barsness in view of Amiri and Roytman and Zellner teaches all the features with respect to claim 3 above including:
wherein the preparing further comprises acquiring locks, by the query handler, for all of the data stored in the first fragment of the table. (Barsness FIG. 5, ¶ 0046: if a query returns more than half of the rows from a table, then at least half of the pages on which the rows are recorded are likely to be locked; the query optimizer 134 may escalate the locking strategy from row level to page level (or table level) locking, and the method 500 may proceed to step 525 where page level locking is selected)

Regarding claim 8, Barsness in view of Amiri and Roytman and Zellner teaches all the features with respect to claim 1 above including:
wherein the row associated with the identifier includes a plurality of rows of the table. (Barsness FIG. 3D, FIG. 5, ¶ 0046: At step 505, the query optimizer 134 may determine whether a query will return a large number of rows from any single table referenced in the query [the query is shown in FIGs. 3, ¶ 0040-0041 above to include an identifier associated with row(s)]; ¶ 0046 continues: the query 225 illustrated in FIG. 3D retrieves the name and salary records of employees where the salary is greater than $1,000; virtually all rows from the EMPLOYEE table are likely to be both evaluated and returned [shows a plurality of rows from a table])

Regarding claim 9, Barsness in view of Amiri and Roytman and Zellner teaches all the features with respect to claim 1 above including:
wherein the acquiring locks further comprises acquiring locks for a subset of fragments of the table, (Barsness FIG. 5, ¶ 0046 teaches locks for a subset of fragments of a table: the query optimizer 134 may escalate the locking strategy from row level to page level (or table level) locking, and the method 500 may proceed to step 525 where page level locking is selected)
wherein the located row is located within the subset of fragments. (Barsness FIG. 5, ¶ 0046 teaches (a) desired row(s) as relevant to the claimed located row: the query 225 illustrated in FIG. 3D retrieves the name and salary records of employees where the salary is greater than $1,000; In such a case, virtually all rows from the EMPLOYEE table are likely to be both evaluated and returned, in which case the query optimizer 134 may escalate the locking strategy from row level to page level (or table level) locking [shows subset of fragments])



Claims 10, 12-13, 17-18; and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barsness in view of Amiri in further view of Zellner.

Regarding claim 10, Barsness teaches:
A computer-implemented method, comprising: …a query requiring access to data stored in a table … the query comprising: an identifier associated with a row of the table and a reference to a column of the table; (Barsness FIGs. 3, ¶ 0040-0041; ¶ 0040: a SELECT clause 202 lists a set of one or more <columns> from which data records should be returned in response to a database query ['columns' teaches a reference to columns]; The WHERE clause 206 is used to specify one or more <conditions> used to determine which rows to be returned in response to a given query ['conditions' teach an identifier *associated with* a row of the table, see especially WHERE PART_ID=5???])
preparing, by the query handler, a table object to enable access to the data stored in the row and the column of the table, (Barsness FIG. 4, ¶ 0043 teaches preparing a table object: determine a database locking strategy; ¶ 0044 teaches enabling access to data: After selecting a locking strategy, at step 415, the query engine 132 executes the query and returns query results to the requesting application. This includes creating and enforcing locks to rows, pages and/or tables, according to the locking strategy selected at step 410; here, Barsness in conjunction with the SQL queries of ¶ 0040 thus teaches data stored in a row and column of a table)
the preparing comprising: locating, by the query handler, the row associated with the identifier; and (Barsness FIG. 4, ¶ 0044: creating and enforcing locks to rows, pages and/or tables, according to the locking strategy selected at step 410 [the locking strategy is shown to be based on the received query in ¶ 0042-0043, shown in ¶ 0040-0041 to include an identifier associated with a row]; FIG. 5, ¶ 0053: the method 500 proceeds to step 530 where the query optimizer 134 sets the query to be executed using row level locking 530)
acquiring locks, by the query handler, for the data stored in the located row and the column in the row; and (Barsness FIG. 4, ¶ 0044 teaches locks for data stored in a row: creating and enforcing locks to rows, pages and/or tables, according to the locking strategy selected at step 410; see also FIG. 5, ¶ 0053: the method 500 proceeds to step 530 where the query optimizer 134 sets the query to be executed using row level locking 530; see all this in conjunction with ¶ 0040: a set of one or more <columns> from which data records should be returned in response to a database query [the locking of Barsness thus fulfills the claims / fulfills acquiring locks for data, data that is stored in a row; data that is stored in the column within said row])
executing, by the query handler, the query upon preparing the table object. (Barsness FIG. 4, ¶ 0044: After selecting a locking strategy, at step 415, the query engine 132 executes the query and returns query results to the requesting application; FIG. 5, ¶ 0053 also teaches executing a query: In either case (row level or page level locking) [shows preparing a table object] statistics regarding query execution may be recorded for the query when it is executed)
Barsness does not expressly disclose:
determining, by a query handler separate from an execution engine configured to execute a query requiring access to data stored in a table, whether to intercept the query,
wherein the determining comprises detecting the query includes a query identifier indicating that the query handler should intercept the query;
intercepting, by the query handler and based on the determining, the query, the intercepting causing the query handler to take over, from the execution engine, table opening and execution of the query;
the preparing forming at least a part of the table opening,
However, Amiri teaches:
determining, by a query handler separate from an execution engine configured to execute a query requiring access to data stored in a table, … to intercept the query, (Amiri FIG. 1, ¶ 0038: The network 100 includes two edge servers 109 and 110 connected to client machines performing web requests, and also connected to an origin server 108 where a main database and web site are hosted; Amiri teaches query handling in this passage: Requests for dynamic content are received by the edge server and handled by application components hosted inside the edge application server 105. These components issue database queries, which are intercepted by the edge data cache 104 and handled from the local database)
…
intercepting, by the query handler and based on the determining, the query, the intercepting causing the query handler to take over, from the execution engine, table opening and execution of the query; (Amiri FIG. 1, ¶ 0038 teaches an edge data cache 104 intercepting a query but the execution of the query being handled/performed elsewhere: Requests for dynamic content are received by the edge server and handled by application components hosted inside the edge application server 105. These components issue database queries, which are intercepted by the edge data cache 104 and handled from the local database, if possible. If the query can not be handled by the local database, the edge data cache 104 forwards the request to the origin database 101 and retrieves the results from there)
Amiri also teaches the required “preparing” element as seen in its teaching of the following limitation:
preparing… a table object to enable access to the data stored in the row and the column of the table, the preparing forming at least a part of the table opening, (Amiri ¶ 0045: The cache repository 208 stores results. The results of the query, on a cache miss, are stored in a local database table as determined by the cache evaluator; see also Amiri FIG. 4, ¶ 0052-0053 discussing including columns in a select list and inserting rows into the cache; see Amiri teaching the claimed prepared table object through FIGs. 5-6, ¶ 0065-0067: The cache table structure 600 shows a particular example of two queries over the same data table, here called "employee", and shows how their results data structures 601, 602 are stored in the same local table 603 in the edge database cache)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the query engine execution and the query optimizer locking strategy determination and escalation shown in Barsness with the query propagation and the shared cache table construction of Amiri.
In addition, both of the references (Barsness and Amiri) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as optimizing query execution.
Motivation to do so would be to fortify the teachings of Barsness involving retrieving queries and performing an initial optimization process based on prior query execution with the teachings of Amiri regarding dynamically caching results of previous queries in order to more optimally satisfy new database queries. Motivation to do so would also be to implement a cache that can be adapted according to changes in the workload or to changes in the availability of resources on the machine where the cache reside and to implement a cache that can be efficient in storage overhead and in consistency maintenance as seen in Amiri (¶ 0008-0009).
Barsness in view of Amiri does not expressly disclose:
determining … whether to intercept the query,
Barsness in view of Amiri further does not expressly disclose:
wherein the determining comprises detecting the query includes a query identifier indicating that the query handler should intercept the query;
However, Zellner teaches this by teaching the following:
determining … whether to intercept the query, wherein the determining comprises detecting the query includes a query identifier indicating that the query handler should intercept the query; (Zellner FIGs. 2b-2c, ¶ 0047: In step 286a, as mobile gateway 270 forwards the query to web site 204, privacy agent 272 intercepts the message because it is marked anonymous; see this in light of ¶ 0044 relevant to the claimed 'query identifier': the user wants to block his identity. Therefore, in step 282, wireless device 200 marks the location preference anonymous)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the query engine execution shown in Barsness as modified with the query replacement and recording shown in Zellner.
In addition, both of the references (Barsness as modified and Zellner) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as query execution management.
Motivation to do so would be to fortify the teachings of Barsness as modified involving retrieving queries and performing an initial optimization process based on prior query execution with the teachings of Zellner regarding selectively modifying incoming query-related information and recording query-related associations. Motivation to do so would also be to allow content request and retrieval while protecting user privacy as seen in Zellner (¶ 0008).



Regarding claim 19, Barsness teaches:
A non-transitory computer-readable medium storing instructions, which when executed by at least one data processor, result in operations comprising: (Barsness ¶ 0015: a computer-readable storage medium containing a program which, when executed, performs an operation; see also ¶ 0027-0030 teaching a CPU 102, storage 104 and memory 106)
…a query requiring access to data stored in a table … the query comprising: an identifier associated with a row of the table and a reference to a column of the table; (Barsness FIGs. 3, ¶ 0040-0041; ¶ 0040: a SELECT clause 202 lists a set of one or more <columns> from which data records should be returned in response to a database query ['columns' teaches a reference to columns]; The WHERE clause 206 is used to specify one or more <conditions> used to determine which rows to be returned in response to a given query ['conditions' teach an identifier *associated with* a row of the table, see especially WHERE PART_ID=5???])
preparing, by the query handler, a table object to enable access to the data stored in the row and the column of the table, (Barsness FIG. 4, ¶ 0043 teaches preparing a table object: determine a database locking strategy; ¶ 0044 teaches enabling access to data: After selecting a locking strategy, at step 415, the query engine 132 executes the query and returns query results to the requesting application. This includes creating and enforcing locks to rows, pages and/or tables, according to the locking strategy selected at step 410; here, Barsness in conjunction with the SQL queries of ¶ 0040 thus teaches data stored in a row and column of a table)
the preparing comprising: locating, by the query handler, the row associated with the identifier; and (Barsness FIG. 4, ¶ 0044: creating and enforcing locks to rows, pages and/or tables, according to the locking strategy selected at step 410 [the locking strategy is shown to be based on the received query in ¶ 0042-0043, shown in ¶ 0040-0041 to include an identifier associated with a row]; FIG. 5, ¶ 0053: the method 500 proceeds to step 530 where the query optimizer 134 sets the query to be executed using row level locking 530)
acquiring locks, by the query handler, for the data stored in the located row and the column in the row; and (Barsness FIG. 4, ¶ 0044 teaches locks for data stored in a row: creating and enforcing locks to rows, pages and/or tables, according to the locking strategy selected at step 410; see also FIG. 5, ¶ 0053: the method 500 proceeds to step 530 where the query optimizer 134 sets the query to be executed using row level locking 530; see all this in conjunction with ¶ 0040: a set of one or more <columns> from which data records should be returned in response to a database query [the locking of Barsness thus fulfills the claims / fulfills acquiring locks for data, data that is stored in a row; data that is stored in the column within said row])
executing, by the query handler, the query upon preparing the table object. (Barsness FIG. 4, ¶ 0044: After selecting a locking strategy, at step 415, the query engine 132 executes the query and returns query results to the requesting application; FIG. 5, ¶ 0053 also teaches executing a query: In either case (row level or page level locking) [shows preparing a table object] statistics regarding query execution may be recorded for the query when it is executed)
Barsness does not expressly disclose:
determining, by a query handler separate from an execution engine configured to execute a query requiring access to data stored in a table, whether to intercept the query,
wherein the determining comprises detecting the query includes a query identifier indicating that the query handler should intercept the query;
intercepting, by the query handler and based on the determining, the query, the intercepting causing the query handler to take over, from the execution engine, table opening and execution of the query;
the preparing forming at least a part of the table opening,
However, Amiri teaches:
determining, by a query handler separate from an execution engine configured to execute a query requiring access to data stored in a table, … to intercept the query, (Amiri FIG. 1, ¶ 0038: The network 100 includes two edge servers 109 and 110 connected to client machines performing web requests, and also connected to an origin server 108 where a main database and web site are hosted; Amiri teaches query handling in this passage: Requests for dynamic content are received by the edge server and handled by application components hosted inside the edge application server 105. These components issue database queries, which are intercepted by the edge data cache 104 and handled from the local database)
…
intercepting, by the query handler and based on the determining, the query, the intercepting causing the query handler to take over, from the execution engine, table opening and execution of the query; (Amiri FIG. 1, ¶ 0038 teaches an edge data cache 104 intercepting a query but the execution of the query being handled/performed elsewhere: Requests for dynamic content are received by the edge server and handled by application components hosted inside the edge application server 105. These components issue database queries, which are intercepted by the edge data cache 104 and handled from the local database, if possible. If the query can not be handled by the local database, the edge data cache 104 forwards the request to the origin database 101 and retrieves the results from there)
Amiri also teaches the required “preparing” element as seen in its teaching of the following limitation:
preparing… a table object to enable access to the data stored in the row and the column of the table, the preparing forming at least a part of the table opening, (Amiri ¶ 0045: The cache repository 208 stores results. The results of the query, on a cache miss, are stored in a local database table as determined by the cache evaluator; see also Amiri FIG. 4, ¶ 0052-0053 discussing including columns in a select list and inserting rows into the cache; see Amiri teaching the claimed prepared table object through FIGs. 5-6, ¶ 0065-0067: The cache table structure 600 shows a particular example of two queries over the same data table, here called "employee", and shows how their results data structures 601, 602 are stored in the same local table 603 in the edge database cache)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the query engine execution and the query optimizer locking strategy determination and escalation shown in Barsness with the query propagation and the shared cache table construction of Amiri.
In addition, both of the references (Barsness and Amiri) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as optimizing query execution.
Motivation to do so would be to fortify the teachings of Barsness involving retrieving queries and performing an initial optimization process based on prior query execution with the teachings of Amiri regarding dynamically caching results of previous queries in order to more optimally satisfy new database queries. Motivation to do so would also be to implement a cache that can be adapted according to changes in the workload or to changes in the availability of resources on the machine where the cache reside and to implement a cache that can be efficient in storage overhead and in consistency maintenance as seen in Amiri (¶ 0008-0009).
Barsness in view of Amiri does not expressly disclose:
determining … whether to intercept the query,
Barsness in view of Amiri further does not expressly disclose: 
wherein the determining comprises detecting the query includes a query identifier indicating that the query handler should intercept the query;
However, Zellner teaches this by teaching the following:
determining … whether to intercept the query, wherein the determining comprises detecting the query includes a query identifier indicating that the query handler should intercept the query; (Zellner FIGs. 2b-2c, ¶ 0047: In step 286a, as mobile gateway 270 forwards the query to web site 204, privacy agent 272 intercepts the message because it is marked anonymous; see this in light of ¶ 0044 relevant to the claimed 'query identifier': the user wants to block his identity. Therefore, in step 282, wireless device 200 marks the location preference anonymous)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the query engine execution shown in Barsness as modified with the query replacement and recording shown in Zellner.
In addition, both of the references (Barsness as modified and Zellner) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as query execution management.
Motivation to do so would be to fortify the teachings of Barsness as modified involving retrieving queries and performing an initial optimization process based on prior query execution with the teachings of Zellner regarding selectively modifying incoming query-related information and recording query-related associations. Motivation to do so would also be to allow content request and retrieval while protecting user privacy as seen in Zellner (¶ 0008).


Regarding claim 12, Barsness in view of Amiri and Zellner teaches all the features with respect to claim 10 above including:
wherein the row associated with the identifier is located in a first fragment of the table. (Barsness FIG. 5, ¶ 0046: At step 505, the query optimizer 134 may determine whether a query will return a large number of rows from any single table referenced in the query; virtually all rows from the EMPLOYEE table are likely to be both evaluated and returned)

Regarding claim 13, Barsness in view of Amiri and Zellner teaches all the features with respect to claim 12 above including:
wherein the preparing further comprises acquiring locks, by the query handler, for all of the data stored in the first fragment of the table. (Barsness FIG. 5, ¶ 0046: if a query returns more than half of the rows from a table, then at least half of the pages on which the rows are recorded are likely to be locked; the query optimizer 134 may escalate the locking strategy from row level to page level (or table level) locking, and the method 500 may proceed to step 525 where page level locking is selected)

Regarding claim 17, Barsness in view of Amiri and Zellner teaches all the features with respect to claim 10 above including:
wherein the row associated with the identifier includes a plurality of rows of the table. (Barsness FIG. 3D, FIG. 5, ¶ 0046: At step 505, the query optimizer 134 may determine whether a query will return a large number of rows from any single table referenced in the query [the query is shown in FIGs. 3, ¶ 0040-0041 above to include an identifier associated with row(s)]; ¶ 0046 continues: the query 225 illustrated in FIG. 3D retrieves the name and salary records of employees where the salary is greater than $1,000; virtually all rows from the EMPLOYEE table are likely to be both evaluated and returned [shows a plurality of rows from a table])

Regarding claim 18, Barsness in view of Amiri and Zellner teaches all the features with respect to claim 10 above including:
wherein the acquiring locks further comprises acquiring locks for a subset of fragments of the table, (Barsness FIG. 5, ¶ 0046 teaches locks for a subset of fragments of a table: the query optimizer 134 may escalate the locking strategy from row level to page level (or table level) locking, and the method 500 may proceed to step 525 where page level locking is selected)
wherein the located row is located within the subset of fragments. (Barsness FIG. 5, ¶ 0046 teaches (a) desired row(s) as relevant to the claimed located row: the query 225 illustrated in FIG. 3D retrieves the name and salary records of employees where the salary is greater than $1,000; In such a case, virtually all rows from the EMPLOYEE table are likely to be both evaluated and returned, in which case the query optimizer 134 may escalate the locking strategy from row level to page level (or table level) locking [shows subset of fragments])

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Barsness in view of Amiri and Roytman and Zellner in further view of Mistry et al., U.S. Patent Application Publication No. 2012/0323873 (hereinafter Mistry).

Regarding claim 2, Barsness in view of Amiri and Roytman and Zellner teaches all the features with respect to claim 1 above but does not expressly disclose:
wherein only the data stored in the located row and the column in the row is locked by the query handler.
However, Mistry teaches:
wherein only the data stored in the located row and the column in the row is locked by the query handler. (Mistry FIG. 3, ¶ 0037-0039 teaches locking fields: At step 306, the method identifies lock information of the one or more fields from the look-up table associated with the record; if a request is received from the user 102 to update the field C1 and C2 of the record R1 then the lock information of the fields C1 and C2 is identified from the look-up table 202; see also ¶ 0039: The locked fields are identified based on the lock information of the fields stored in the look-up table [Mistry, by locking a field, would thus be locking only the data stored in a located row and the column within said row, as required by the claims as currently structured]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the locking strategy determination and escalation shown in Barsness as modified with the field locking and the look-up table of Mistry.
In addition, both of the references (Barsness as modified and Mistry) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as database locking.
Motivation to do so would be to improve the functioning of Barsness as modified involving lock escalation and row-level, page-level, and table-level locking with the functioning in Mistry to identify locked fields and to utilize look-up tables to enable concurrent access to data. Motivation to do so would also be to allow data structure requests to be dynamically handled concurrently or non-concurrently as seen in Mistry (FIG. 1, ¶ 0048).

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barsness in view of Amiri and Zellner in further view of Mistry.

Regarding claims 11 and 20, Barsness in view of Amiri and Zellner teaches all the features with respect to claims 10 and 19 above respectively but does not expressly disclose:
wherein only the data stored in the located row and the column in the row is locked by the query handler.
However, Mistry teaches:
wherein only the data stored in the located row and the column in the row is locked by the query handler. (Mistry FIG. 3, ¶ 0037-0039 teaches locking fields: At step 306, the method identifies lock information of the one or more fields from the look-up table associated with the record; if a request is received from the user 102 to update the field C1 and C2 of the record R1 then the lock information of the fields C1 and C2 is identified from the look-up table 202; see also ¶ 0039: The locked fields are identified based on the lock information of the fields stored in the look-up table [Mistry, by locking a field, would thus be locking only the data stored in a located row and the column within said row, as required by the claims as currently structured]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the locking strategy determination and escalation shown in Barsness as modified with the field locking and the look-up table of Mistry.
In addition, both of the references (Barsness as modified and Mistry) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as database locking.
Motivation to do so would be to improve the functioning of Barsness as modified involving lock escalation and row-level, page-level, and table-level locking with the functioning in Mistry to identify locked fields and to utilize look-up tables to enable concurrent access to data. Motivation to do so would also be to allow data structure requests to be dynamically handled concurrently or non-concurrently as seen in Mistry (FIG. 1, ¶ 0048).


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Barsness in view of Amiri and Roytman and Zellner in further view of Bailey et al., U.S. Patent Application Publication No. 2005/0234989 (hereinafter Bailey).

Regarding claim 5, Barsness in view of Amiri and Roytman and Zellner teaches all the features with respect to claim 1 above including:
wherein the locating comprises: reading, by the query handler, a plurality of rows of a first fragment of the table; (Barsness FIG. 5, ¶ 0046: the query 225 illustrated in FIG. 3D retrieves the name and salary records of employees where the salary is greater than $1,000; virtually all rows from the EMPLOYEE table are likely to be both evaluated and returned, in which case the query optimizer 134 may escalate the locking strategy from row level to page level (or table level) locking)
acquiring locks, by the query handler, for the plurality of rows of the first fragment while reading the plurality of rows of the first fragment; (Barsness FIG. 5, ¶ 0044 teaches acquiring locks: creating and enforcing locks to rows, pages and/or tables, according to the locking strategy selected at step 410; ¶ 0046: if a query returns more than half of the rows from a table, then at least half of the pages on which the rows are recorded are likely to be locked; the query optimizer 134 may escalate the locking strategy from row level to page level (or table level) locking)
…
releasing, by the query handler, the plurality of rows of the first fragment. (Barsness ¶ 0007: a query being blocked from access to a page until the page is unlocked; see then this in combination with FIG. 5, ¶ 0052-0053 teaching page (or table) level locking [Barsness here thus contemplates eventual unlocking of its page/table level locks])
Barsness in view of Amiri and Roytman and Zellner does not expressly disclose:
determining, by the query handler, that the plurality of rows does not include the row associated with the identifier;
However, Bailey teaches this by teaching the following as seen below:
determining, by the query handler, that the plurality of rows does not include the row associated with the identifier; and releasing, by the query handler, the plurality of rows of the first fragment. (Bailey FIGs. 6-7, ¶ 0040-0041: During a release operation of child locks at 630 (e.g., if a row does not match the criteria and release of a row-lock) [interpreted as relevant to the claimed not including the row associated with the identifier] a pointer can guide the operation to its associated parent lock [FIG. 6, ele. 630 shows that this results in a release of locks]; see this in conjunction with FIG. 3, ¶ 0033: as a page of data 325, or 330 [relevant to first fragment] is scanned each of its rows can be locked and examined to ascertain if such row matches an updated criteria. Should the row match the updated criteria, the lock on the row and the parent lock(s) on the row can be retained. Alternatively, if the row does not match the criteria then the row lock can be released [Bailey teaches that this can be applied to a plurality of rows through the loop functionality of at least FIG. 6]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the locking strategy determination and escalation shown in Barsness as modified with the recursive locking and data structure traversal shown in Bailey.
In addition, both of the references (Barsness as modified and Bailey) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as database management and row-level locking.
Motivation to do so would be to improve the functioning of Barsness as modified involving lock escalation and row-level, page-level, and table-level locking with the functioning in Bailey to scan, lock, and unlock rows of a page. Motivation to do so would also be to enable efficient operations for releasing locks that are no longer required as seen in Bailey (¶ 0015-0016).

Regarding claim 6, Barsness in view of Amiri and Roytman and Zellner and Bailey teaches all the features with respect to claim 5 above.
Barsness teaches:
wherein the locating further comprises: reading, by the query handler, a plurality of rows of a second fragment of the table; [and] acquiring locks, by the query handler, for the plurality of rows of the second fragment while reading the plurality of rows of the second fragment; (Barsness ¶ 0024 teaches what can be considered a reading and a locking of a second fragment of a table: the query optimizer may be configured to determine whether to change a locking strategy for the query from a first locking strategy to a second locking strategy; ¶ 0033: query optimizer 134 may determine whether to use a row level locking strategy, a page level locking strategy, or a table level locking strategy; whether query optimizer 134 selects to escalate a locking strategy for a particular query may depend on the content of the particular query or on attributes of database 140; see then FIG. 5, ¶ 0047 where Barsness contemplates a different reading of rows such as a full page level or a table level locking instead of the previous level of locking; the threshold for escalation in Barsness is indicated to be variable in nature)
…
releasing, by the query handler, the locked plurality of rows of the second fragment… (Barsness ¶ 0007: a query being blocked from access to a page until the page is unlocked; see then this in combination with FIG. 5, ¶ 0052-0053 teaching page (or table) level locking [Barsness here thus contemplates eventual unlocking of its page/table level locks]; see this in combination with ¶ 0024 and 0033 teaching "on-the-fly" optimization by the query optimizer to alter (the size of) the data objects being read and locked)
Bailey teaches:
locating, by the query handler, the row associated with the identifier in the second fragment; and (Bailey FIG. 3, ¶ 0033: as a page of data 325, or 330 is scanned each of its rows can be locked and examined to ascertain if such row matches an updated criteria. Should the row match the updated criteria, the lock on the row and the parent lock(s) on the row can be retained)
releasing, by the query handler, the locked plurality of rows of the second fragment that does not include the row associated with the identifier. (Bailey FIG. 3, ¶ 0033: Should the row match the updated criteria, the lock on the row and the parent lock(s) on the row can be retained [the row associated with the identifier]. Alternatively, if the row does not match the criteria then the row lock can be released [locked rows not including the row associated with the identifier; Bailey teaches that this can be applied to a plurality of rows through the loop functionality of at least FIG. 6]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the locking strategy based on query clauses shown in Barsness as modified with the data structure traversal and criteria matching shown in Bailey.
Motivation to do so would be to improve the functioning of Barsness as modified involving utilizing query clauses to retrieve desired information with the functioning in Bailey to scan rows in question and to determine desired criteria matching.

Regarding claim 7, Barsness in view of Amiri and Roytman and Zellner teaches all the features with respect to claim 1 above including:
wherein the preparing further comprises: reading, by the query handler, a plurality of rows of the table; (Barsness ¶ 0043 teaches a retrieval of rows in an embodiment allowing for refinement: query statistics may be gathered to determine … what tables, or columns, or conditions are referenced by a particular query; ¶ 0044: at step 415, the query engine 132 executes the query and returns query results to the requesting application; query engine 132 may update database indexes and statistics 146 based on the results of a query)
acquiring locks, by the query handler, for the plurality of rows of the table while reading the plurality of rows of the table; and (Barsness FIG. 5, ¶ 0044 teaches acquiring locks: creating and enforcing locks to rows, pages and/or tables, according to the locking strategy selected at step 410; ¶ 0047 teaches retrieving historical information based on prior retrieved results to guide its lock acquisition: results obtained from previous executions of a query may be used to estimate how many rows a given query may return; if executing a query in the query cache 148, and the last several times this query was executed the result set size was over 5000 rows, then the query optimizer 134 may escalate the locking strategy to use the page level locking rather than the row level locking)
Barsness in view of Amiri and Roytman and Zellner does not expressly disclose:
releasing, by the query handler, the locked plurality of rows of the table that does not include the row associated with the identifier.
However, Bailey teaches this in addition to teaching the following as seen below:
acquiring locks, by the query handler, for the plurality of rows of the table while reading the plurality of rows of the table; and (Bailey FIG. 3, ¶ 0033 teaches scanning [reading] then locking: as a page of data 325, or 330 is scanned each of its rows can be locked and examined to ascertain if such row matches an updated criteria)
releasing, by the query handler, the locked plurality of rows of the table that does not include the row associated with the identifier. (Bailey FIG. 3, ¶ 0033: Should the row match the updated criteria, the lock on the row and the parent lock(s) on the row can be retained [the row associated with the identifier]. Alternatively, if the row does not match the criteria then the row lock can be released [locked rows not including the row associated with the identifier]; Bailey also teaches releasing row-locks for rows that do not match the criteria in FIG. 6, ¶ 0040) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the locking strategy determination and escalation shown in Barsness as modified with the recursive locking and data structure traversal shown in Bailey.
In addition, both of the references (Barsness as modified and Bailey) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as database management and row-level locking.
Motivation to do so would be to improve the functioning of Barsness as modified involving lock escalation and row-level, page-level, and table-level locking with the functioning in Bailey to scan, lock, and unlock rows of a page. Motivation to do so would also be to enable efficient operations for releasing locks that are no longer required as seen in Bailey (¶ 0015-0016).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Barsness in view of Amiri and Zellner in further view of Bailey et al., U.S. Patent Application Publication No. 2005/0234989 (hereinafter Bailey).

Regarding claim 14, Barsness in view of Amiri and Zellner teaches all the features with respect to claim 10 above including:
wherein the locating comprises: reading, by the query handler, a plurality of rows of a first fragment of the table; (Barsness FIG. 5, ¶ 0046: the query 225 illustrated in FIG. 3D retrieves the name and salary records of employees where the salary is greater than $1,000; virtually all rows from the EMPLOYEE table are likely to be both evaluated and returned, in which case the query optimizer 134 may escalate the locking strategy from row level to page level (or table level) locking)
acquiring locks, by the query handler, for the plurality of rows of the first fragment while reading the plurality of rows of the first fragment; (Barsness FIG. 5, ¶ 0044 teaches acquiring locks: creating and enforcing locks to rows, pages and/or tables, according to the locking strategy selected at step 410; ¶ 0046: if a query returns more than half of the rows from a table, then at least half of the pages on which the rows are recorded are likely to be locked; the query optimizer 134 may escalate the locking strategy from row level to page level (or table level) locking)
…
releasing, by the query handler, the plurality of rows of the first fragment. (Barsness ¶ 0007: a query being blocked from access to a page until the page is unlocked; see then this in combination with FIG. 5, ¶ 0052-0053 teaching page (or table) level locking [Barsness here thus contemplates eventual unlocking of its page/table level locks])
Barsness in view of Amiri and Zellner does not expressly disclose:
determining, by the query handler, that the plurality of rows does not include the row associated with the identifier;
However, Bailey teaches this by teaching the following as seen below:
determining, by the query handler, that the plurality of rows does not include the row associated with the identifier; and releasing, by the query handler, the plurality of rows of the first fragment. (Bailey FIGs. 6-7, ¶ 0040-0041: During a release operation of child locks at 630 (e.g., if a row does not match the criteria and release of a row-lock) [interpreted as relevant to the claimed not including the row associated with the identifier] a pointer can guide the operation to its associated parent lock [FIG. 6, ele. 630 shows that this results in a release of locks]; see this in conjunction with FIG. 3, ¶ 0033: as a page of data 325, or 330 [relevant to first fragment] is scanned each of its rows can be locked and examined to ascertain if such row matches an updated criteria. Should the row match the updated criteria, the lock on the row and the parent lock(s) on the row can be retained. Alternatively, if the row does not match the criteria then the row lock can be released [Bailey teaches that this can be applied to a plurality of rows through the loop functionality of at least FIG. 6]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the locking strategy determination and escalation shown in Barsness as modified with the recursive locking and data structure traversal shown in Bailey.
In addition, both of the references (Barsness as modified and Bailey) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as database management and row-level locking.
Motivation to do so would be to improve the functioning of Barsness as modified involving lock escalation and row-level, page-level, and table-level locking with the functioning in Bailey to scan, lock, and unlock rows of a page. Motivation to do so would also be to enable efficient operations for releasing locks that are no longer required as seen in Bailey (¶ 0015-0016).

Regarding claim 15, Barsness in view of Amiri and Zellner and Bailey teaches all the features with respect to claim 14 above.
Barsness teaches:
wherein the locating further comprises: reading, by the query handler, a plurality of rows of a second fragment of the table; [and] acquiring locks, by the query handler, for the plurality of rows of the second fragment while reading the plurality of rows of the second fragment; (Barsness ¶ 0024 teaches what can be considered a reading and a locking of a second fragment of a table: the query optimizer may be configured to determine whether to change a locking strategy for the query from a first locking strategy to a second locking strategy; ¶ 0033: query optimizer 134 may determine whether to use a row level locking strategy, a page level locking strategy, or a table level locking strategy; whether query optimizer 134 selects to escalate a locking strategy for a particular query may depend on the content of the particular query or on attributes of database 140; see then FIG. 5, ¶ 0047 where Barsness contemplates a different reading of rows such as a full page level or a table level locking instead of the previous level of locking; the threshold for escalation in Barsness is indicated to be variable in nature)
…
releasing, by the query handler, the locked plurality of rows of the second fragment… (Barsness ¶ 0007: a query being blocked from access to a page until the page is unlocked; see then this in combination with FIG. 5, ¶ 0052-0053 teaching page (or table) level locking [Barsness here thus contemplates eventual unlocking of its page/table level locks]; see this in combination with ¶ 0024 and 0033 teaching "on-the-fly" optimization by the query optimizer to alter (the size of) the data objects being read and locked)
Bailey teaches:
locating, by the query handler, the row associated with the identifier in the second fragment; and (Bailey FIG. 3, ¶ 0033: as a page of data 325, or 330 is scanned each of its rows can be locked and examined to ascertain if such row matches an updated criteria. Should the row match the updated criteria, the lock on the row and the parent lock(s) on the row can be retained)
releasing, by the query handler, the locked plurality of rows of the second fragment that does not include the row associated with the identifier. (Bailey FIG. 3, ¶ 0033: Should the row match the updated criteria, the lock on the row and the parent lock(s) on the row can be retained [the row associated with the identifier]. Alternatively, if the row does not match the criteria then the row lock can be released [locked rows not including the row associated with the identifier; Bailey teaches that this can be applied to a plurality of rows through the loop functionality of at least FIG. 6]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the locking strategy based on query clauses shown in Barsness as modified with the data structure traversal and criteria matching shown in Bailey.
Motivation to do so would be to improve the functioning of Barsness as modified involving utilizing query clauses to retrieve desired information with the functioning in Bailey to scan rows in question and to determine desired criteria matching.

Regarding claim 16, Barsness in view of Amiri and Zellner teaches all the features with respect to claim 10 above including:
wherein the preparing further comprises: reading, by the query handler, a plurality of rows of the table; (Barsness ¶ 0043 teaches a retrieval of rows in an embodiment allowing for refinement: query statistics may be gathered to determine … what tables, or columns, or conditions are referenced by a particular query; ¶ 0044: at step 415, the query engine 132 executes the query and returns query results to the requesting application; query engine 132 may update database indexes and statistics 146 based on the results of a query)
acquiring locks, by the query handler, for the plurality of rows of the table while reading the plurality of rows of the table; and (Barsness FIG. 5, ¶ 0044 teaches acquiring locks: creating and enforcing locks to rows, pages and/or tables, according to the locking strategy selected at step 410; ¶ 0047 teaches retrieving historical information based on prior retrieved results to guide its lock acquisition: results obtained from previous executions of a query may be used to estimate how many rows a given query may return; if executing a query in the query cache 148, and the last several times this query was executed the result set size was over 5000 rows, then the query optimizer 134 may escalate the locking strategy to use the page level locking rather than the row level locking)
Barsness in view of Amiri and Zellner does not expressly disclose:
releasing, by the query handler, the locked plurality of rows of the table that does not include the row associated with the identifier.
However, Bailey teaches this in addition to teaching the following as seen below:
acquiring locks, by the query handler, for the plurality of rows of the table while reading the plurality of rows of the table; and (Bailey FIG. 3, ¶ 0033 teaches scanning [reading] then locking: as a page of data 325, or 330 is scanned each of its rows can be locked and examined to ascertain if such row matches an updated criteria)
releasing, by the query handler, the locked plurality of rows of the table that does not include the row associated with the identifier. (Bailey FIG. 3, ¶ 0033: Should the row match the updated criteria, the lock on the row and the parent lock(s) on the row can be retained [the row associated with the identifier]. Alternatively, if the row does not match the criteria then the row lock can be released [locked rows not including the row associated with the identifier]; Bailey also teaches releasing row-locks for rows that do not match the criteria in FIG. 6, ¶ 0040) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the locking strategy determination and escalation shown in Barsness as modified with the recursive locking and data structure traversal shown in Bailey.
In addition, both of the references (Barsness as modified and Bailey) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as database management and row-level locking.
Motivation to do so would be to improve the functioning of Barsness as modified involving lock escalation and row-level, page-level, and table-level locking with the functioning in Bailey to scan, lock, and unlock rows of a page. Motivation to do so would also be to enable efficient operations for releasing locks that are no longer required as seen in Bailey (¶ 0015-0016).


Response to Arguments
Applicant’s arguments, see pp10-12 of Remarks 12/06/2021 incorporated into the RCE of 12/30/2021, with respect to the rejection(s) of claim(s) 1, 10, and 19 under 35 U.S.C. 103 have been fully considered and are persuasive.
Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made for independent claim 1 under 35 U.S.C. 103 as being unpatentable over Barsness in view of Amiri in further view of newly incorporated references Roytman and Zellner. A new ground(s) of rejection is made for independent claims 10 and 19 under 35 U.S.C. 103 as being unpatentable over Barsness in view of Amiri in further view of newly incorporated reference and Zellner.
Regarding the dependent claims as argued at the bottom of Remarks p12, the dependent claims remain rejected at least by virtue of their dependence on rejected base claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Spatzier et al., U.S. Patent Application Publication No. 2018/0241690, FIG. 2, ¶ 0067, cited in response to the AFCP of 12/06/2021
Ben-Natan et al., U.S. Patent Application Publication No. 2010/0132024, FIG. 8, ¶ 0049, cited in response to the AFCP of 12/06/2021




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        January 15, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164